 Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.644 Page 1 of 11
                                                                                  FILED
                                                                           2021 AUG 25 AM 10:35
                                                                                 CLERK
                                                                           U.S. DISTRICT COURT

                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 BRET LEASE,
                                                 MEMORANDUM DECISION AND ORDER
       Plaintiff,                                ADOPTING IN PART REPORT AND
                                                 RECOMMENDATION AND GRANTING
 v.                                              MOTION TO DISMISS

 MIGUEL CARDONA, in his official
 capacity, and UNITED STATES                     Case No. 2:20-cv-00106-JNP-JCB
 DEPARTMENT OF EDUCATION,
                                                 District Judge Jill N. Parrish
       Defendants.



       Defendants Miguel Cardona, in his official capacity as the United States Secretary of

Education, and the United States Department of Education (collectively, the Department of

Education) moved to dismiss plaintiff Brett Lease’s complaint under Rule 12(b)(1) of the Federal

Rules of Civil Procedure. ECF No. 21. Magistrate Judge Jared C. Bennett issued a Report and

Recommendation that the court grant the motion and dismiss this action. ECF No. 24.

       Lease filed an objection to the Report and Recommendation. The court OVERRULES IN

PART Lease’s objection and ADOPTS IN PART the Report and Recommendation. Because the

portion of the Report and Recommendation adopted by the court requires the dismissal of this

action, the court GRANTS the Department of Education’s motion to dismiss.

                                       BACKGROUND

       Lease has seventeen different student loans. Some of his loans are subsidized, while others

are unsubsidized. FedLoan Servicing administers all of his loans. In early 2015, he entered into

the Department of Education’s income-based repayment (IBR) program, which reduced his
 Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.645 Page 2 of 11




aggregate monthly payment for all of the loans to $0 per month. In early 2016, FedLoan determined

that Lease had not submitted sufficient documentation to verify his annual income and removed

him from the IBR program. The accrued interest on his loans was then capitalized. FedLoan

readmitted Lease to the IBR program in July 2016. The accrued interest on his loans was again

capitalized.

       In March 2018, Lease filed a state-court complaint against the Department of Education

and several other defendants for breach of contract and other claims. Lease alleged that the

Department of Education and the other defendants had improperly assessed and capitalized interest

when they removed and readmitted him to the IBR program. The defendants subsequently

removed the action to this court and the case was assigned to Judge Jenkins. The Department of

Education moved to dismiss the breach of contract action under Rule 12(b)(1), alleging that Mr.

Lease’s claims were moot and barred by sovereign immunity. It submitted a declaration from a

Department of Education employee indicating that all erroneous capitalizations and interest

calculations on Lease’s loan accounts had been corrected.

       In June 2019, Judge Jenkins granted the motion to dismiss. He determined that the

Department of Education had corrected any errors in Lease’s loan accounts and restored Lease to

the position he would have held had he never been removed from the IBR program. Accordingly,

Lease had already received the only relief to which he could have been entitled and there was no

live controversy to resolve.

       In February 2020, Lease filed this action. He alleged that the Department of Education

violated his due process rights by depriving him of interest subsidies for his student loans that he

was entitled to under the IBR program. Lease further asserted that the Department of Education’s



                                                 2
 Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.646 Page 3 of 11




decision to deny him the full measure of subsidies to which he was entitled was arbitrary and

capricious and violated the Administrative Procedure Act (APA).

       The Department of Education moved to dismiss this action under Rule 12(b)(1), arguing

that the court lacks subject matter jurisdiction over Lease’s APA claims. Once again, the

Department of Education attached a declaration from an employee stating that all erroneous

capitalizations and calculations on Lease’s loan accounts had been corrected and that Lease had

received all of the loan subsidies to which he had been entitled. Judge Bennett issued a Report and

Recommendation that the court grant the motion to dismiss for three main reasons. First, Judge

Bennett reasoned that Lease’s action is barred by the doctrine of issue preclusion because the

action dismissed by Judge Jenkins presented the same core issue in this action: whether the

Department of Education had improperly withheld interest subsidies due to his temporary removal

from the IBR program. Second, Judge Bennett argued that this court lacked subject matter

jurisdiction to hear Lease’s APA claims related to his unsubsidized loans because he had no right

to interest subsidies for these loans. Third, Judge Bennet asserted that the court did not have

jurisdiction over Lease’s claims because the Department of Education’s decisions regarding the

application of loan subsidies were not a final agency action. Lease filed an objection to Judge

Bennett’s Report and Recommendation

                                   STANDARD OF REVIEW

       The court reviews de novo the portions of the Report and Recommendation to which Lease

has objected. FED. R. CIV. P. 72(b)(3).




                                                3
 Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.647 Page 4 of 11




                                             ANALYSIS

I.     ISSUE PRECLUSION

       In Part I of the Analysis section of the Report and Recommendation, Judge Bennet

recommends dismissal of Lease’s action under the doctrine of issue preclusion, which “bars a party

from relitigating an issue once it has suffered an adverse determination on the issue, even if the

issue arises when the party is pursuing or defending against a different claim.” Park Lake Res. Ltd.

Liab. v. U.S. Dep’t Of Agr., 378 F.3d 1132, 1136 (10th Cir. 2004). Issue preclusion applies if:

               (1) the issue previously decided is identical with the one presented
               in the action in question, (2) the prior action has been finally
               adjudicated on the merits, (3) the party against whom the doctrine is
               invoked was a party, or in privity with a party, to the prior
               adjudication, and (4) the party against whom the doctrine is raised
               had a full and fair opportunity to litigate the issue in the prior action.

Id. Judge Bennet reasoned that the issue of whether the Department of Education had reversed all

improperly charged interest after Lease’s readmission to the IBR program was decided on the

merits after Lease had a full and fair opportunity to litigate this issue. Judge Bennet further

concluded that the issue of whether the Department of Education properly calculated the interest

owed on his student loans is the basis for his APA claims in this action. Because this issue was

decided against him in his prior breach of contract action, Judge Bennet recommends dismissal of

this action on issue preclusion grounds.

       Lease only objected to Judge Bennett’s reasoning as to the first element of issue

preclusion—whether the issue decided in the prior action is identical to the issue presented in this

action. First, he argues that the issues are not identical because they involve different legal

standards. Lease asserts that in his prior breach of contract action, he had to prove by a

preponderance of the evidence that the defendants had breached a contractual obligation to


                                                   4
 Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.648 Page 5 of 11




correctly calculate the interest owed on his student loans. But in this APA action, he must prove

that the Department of Education’s decision regarding the calculation of the interest owed was

arbitrary and capricious. In other words, Lease must prove that the department’s factual

determination regarding the amount of interest owed was not supported by substantial evidence.

See Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Serv., 305 F.R.D. 256, 282 (D.N.M. 2015)

(“[A] decision is arbitrary and capricious if substantial evidence does not support it.”).

        The court disagrees that different standards are at issue in the two actions. In the prior

action, the Department of Education moved to dismiss under Rule 12(b)(1), arguing that Lease’s

breach of contract claims were moot because it had already reenrolled Lease in the IBR program

and corrected his loan account. Lease v. U.S. Dep’t of Educ., 2:18-cv-00572-BSJ, ECF No. 25.

Judge Jenkins agreed that the prior action was moot and granted the motion to dismiss. In this

action, Judge Bennett recommends dismissal under Rule 12(b)(1) for the same reason. Thus, the

common issue in the two actions does not turn on the preponderance of the evidence standard for

a breach of contract claim or the substantial evidence standard for an APA claim. The shared issue

is whether both actions are moot under Rule 12(b)(1) because the Department of Education has

already afforded the only relief to which Lease could possibly be entitled.

        Moreover, even if the standards of proof for a breach of contract action and an APA action

were relevant, the differing standards of evidence would not bar the application of issue preclusion

in this case. It is true that a “failure to carry a higher standard of proof on an issue does not preclude

a subsequent attempt to satisfy a lower standard as to the same issue.” 18 EDWARD H. COOPER,

FEDERAL PRACTICE AND PROCEDURE § 4422 (3d ed. 2021). But here, the prior action was governed

by a lower standard of proof—preponderance of the evidence—while the current action rests on a

higher standard of proof—the absence of substantial evidence supporting the Department of
                                                    5
    Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.649 Page 6 of 11




Education’s decision. Having failed to clear a lower bar in the prior action, issue preclusion would

prevent Lease from a second attempt to clear a higher bar on the same issue in this action.

        Second, Lease argues that a different issue is presented in this action. He cites Bowen v.

Georgetown University Hospital, 488 U.S. 204 (1988) and Encino Motorcars, LLC v. Navarro,

136 S. Ct. 2117 (2016) as supporting his argument that the Department of Education had

improperly applied a retroactive interpretation of 20 U.S.C. § 1098e(b)(3)(A), 1 which directs the

Department of Education to pay any interest owed on subsidized student loans for participants in

the IBR program for a period of three years. In his response brief to the Department of Education’s

motion to dismiss, Lease clarified that he understood some of his loan statements to indicate that

the department had initially interpreted § 1098e(b)(3)(A) to authorize interest subsidies for both

his subsidized and unsubsidized loans. He argued that the Department of Education has since

changed its interpretation of the statute such that only subsidized loans are eligible for interest

subsidies. Lease argues in his objection to the Report and Recommendation that the issue of

whether Bowen and Encino Motorcars prohibit the department from changing its interpretation of

§ 1098e(b)(3)(A) was not presented in his prior action and, therefore, is not barred by the doctrine

of issue preclusion.

        The court disagrees. Judge Jenkins dismissed the prior action pursuant to Rule 12(b)(1)

because he found that the Department of Education had already restored Lease to the IBR program

and had reversed any improperly charged interest. Thus, the issue of whether the Department of

Education had correctly calculated the interest owed on his student loans was decided in the prior



1
 This statute provides that “interest due and not paid . . . shall, on subsidized loans, be paid by the
Secretary [of Education] for a period of not more than 3 years after the date of the borrower’s
election” to enter the IBR program.
                                                  6
 Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.650 Page 7 of 11




action. Lease may not collaterally attack this issue by raising new arguments regarding the

calculation of interest for unsubsidized loans in this action. See Sec. Indus. Ass’n v. Bd. of

Governors of Fed. Rsrv. Sys., 900 F.2d 360, 364 (D.C. Cir. 1990) (“[P]reclusion because of a prior

adjudication results from the resolution of a question in issue, not from the litigation of specific

arguments directed to the issue.”).

       Moreover, even if issue preclusion did not bar Lease’s new contention, the court concludes

that the holdings of Bowen and Encino Motorcars simply do not apply here. In Bowen, the

Secretary of Health and Human Services promulgated a regulation that retroactively limited

Medicare costs eligible for reimbursement. 488 U.S. at 207. The regulation required some hospitals

to return reimbursement payments made under the Medicare program. Id. The Supreme Court held

that although the Secretary had the statutory authority to create new regulations, he did not have

the authority to promulgate regulations with a retroactive effect. Id. at 215. In this case, even if the

Department of Education had initially applied interest subsidies to both Lease’s subsidized and

unsubsidized loans, Bowen would not prevent the department from correcting its mistake in an

individual case. There is no allegation that the Department of Education had promulgated a formal

regulation, much less a retroactive regulation.

       In Encino Motorcars, the Department of Labor promulgated a new rule that changed the

department’s long-standing interpretation of the term “salesman” in one of the provisions of the

Fair Labor Standards Act (FLSA). 136 S. Ct. at 2123. The Supreme Court held that because the

department had not sufficiently explained its policy change, its interpretation of the FLSA was not

entitled to Chevron deference. Id. at 2125–26. Here, Lease does not allege that the Department of

Education issued a formal rule regarding its interpretation of § 1098e(b)(3)(A), nor is Chevron

deference at issue. Thus, nothing in Bowen or Encino Motorcars suggests that the Department of
                                                   7
 Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.651 Page 8 of 11




Education is prohibited from changing how it applies interest subsidies to an individual enrolled

in the IBR program.

       In sum, the court finds no merit to the objections Lease raises to the issue preclusion portion

of the Report and Recommendation. The court adopts this portion of the Report and

Recommendation.

II.    INTEREST SUBSIDIES FOR UNSUBSIDIZED LOANS

       In Part II of the Analysis section of the Report and Recommendation, Judge Bennett

recommends the dismissal of Lease’s claim that the Department of Education violated the APA by

refusing to apply interest subsidies to his unsubsidized loans. Judge Bennet reasoned that the

department did not unlawfully withhold a mandatory action, see 5 U.S.C. § 706(1), because the

statute governing interest subsidies for participants in the IBR program clearly states that the

subsidies apply only to subsidized loans, see 20 U.S.C. § 1098e(b)(3)(A) (“[I]nterest due and not

paid . . . shall, on subsidized loans, be paid by the Secretary [of Education] for a period of not more

than 3 years after the date of the borrower’s election [to enter the IBR program] . . . .” (emphasis

added)). Because the APA does not apply to Lease’s unsubsidized loan claim, Judge Bennet

concluded that the court lacked jurisdiction to hear it.

       Lease raised two objections relevant to this portion of the Report and Recommendation.

First, he argues that Judge Bennett’s proposed ruling is procedurally improper. “[A] court is

required to convert a Rule 12(b)(1) motion to dismiss into a Rule 12(b)(6) motion or a Rule 56

summary judgment motion when resolution of the jurisdictional question is intertwined with the

merits of the case.” Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995). Lease asserts that

the court must convert the Department of Education’s Rule 12(b)(1) motion because the resolution

of the jurisdictional question regarding his unsubsidized loans is intertwined with the merits of his
                                                  8
 Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.652 Page 9 of 11




claim. He further argues that the department’s motion must be converted to a Rule 56 motion for

summary judgment because the Department of Education introduced evidence beyond the

pleadings.

       The court agrees with Lease’s first contention, but not the second. The jurisdictional

question is intertwined with the merits of Lease’s claim that he is entitled to interest subsidies for

his unsubsidized loans under § 1098e(b)(3)(A) because both issues depend on an interpretation of

the same statute. See Holt, 46 F.3d at 1003 (“The jurisdictional question is intertwined with the

merits of the case if subject matter jurisdiction is dependent on the same statute which provides

the substantive claim in the case.”). Thus, the Rule 12(b)(1) motion should be converted. But the

court concludes that the portion of the motion at issue here should be converted to a Rule 12(b)(6)

motion because it does not rest on evidence outside of the pleadings. The issue of whether

§ 1098e(b)(3)(A) applies to unsubsidized loans is a legal question, which may be resolved at the

pleading stage of the litigation.

       Second, Lease repeats his contention that the Department of Education had previously

interpreted § 1098e(b)(3)(A) to apply interest subsidies to unsubsidized loans and that the

department was estopped from changing its interpretation. In support of his argument, Lease again

cites Bowen and Encino Motorcars. As the discussed above, these cases are inapposite. Bowen

stands for the proposition that an agency may not issue retroactive regulations. 488 U.S. at 215.

But here, there is no allegation that Department of Education issued a regulation. In Encino

Motorcars, the Supreme Court held that the Chevron deference does not apply if the agency does

not sufficiently explain a policy change regarding its interpretation of a statute. 136 S. Ct. at 2125–

26. Lease, however, does not allege that the department adopted a formal policy regarding the

interpretation of § 1098e(b)(3)(A), nor is Chevron deference at issue here. In short, Lease has not
                                                  9
Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.653 Page 10 of 11




presented any caselaw supporting his assertion that the Board of Education is barred from changing

the manner in which it applies interest subsidies in an individual case.

       Accordingly, the court overrules Lease’s objections to this portion of the Report and

Recommendation and adopts Part II of this document.

III.   FINAL AGENCY ACTION

       In Parts III and IV of the Analysis section of the Report and Recommendation, Judge

Bennett reasons that the court does not have jurisdiction to review the Department of Education’s

interest calculations under the APA because there has been no “final agency action.” See 5 U.S.C.

§ 704; Bennett v. Spear, 520 U.S. 154, 177–78 (1997). Lease objects, arguing that department’s

determinations are final and, therefore, reviewable.

       The court declines to resolve Lease’s objections to Judge Bennett’s final agency action

analysis. Because the court adopts the issue preclusion section of the Report and Recommendation,

which requires dismissal of this action, the court need not analyze Lease’s objections to the final

agency action section.

                                         CONCLUSION

       For the above-stated reasons, the court rules as follows:

       1)      The court OVERRULES Lease’s objections to Part I and Part II of the Analysis

               section of the Report and Recommendation. The court ADOPTS this portion of the

               Report and Recommendation. ECF No. 24.

       2)      The court GRANTS the Department of Education’s motion to dismiss for lack of

               jurisdiction. ECF No. 21. Dismissal is without prejudice.




                                                10
Case 2:20-cv-00106-JNP Document 27 Filed 08/25/21 PageID.654 Page 11 of 11




          DATED August 25, 2021.

                                   BY THE COURT



                                   ______________________________
                                   Jill N. Parrish
                                   United States District Court Judge




                                     11
